Name: Commission Regulation (EEC) No 2329/82 of 25 August 1982 fixing for the period 1982/83 certain coefficients applicable to cereals exported in the form of certain spirituous beverages
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 250/ 14 Official Journal of the European Communities 26. 8 . 82 COMMISSION REGULATION (EEC) No 2329/82 of 25 August 1982 fixing for the period 1982/83 certain coefficients applicable to cereals exported in the form of certain spirituous beverages THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 16 (6) thereof, used in the United Kingdom for the manufacture of malt whisky ; whereas, in view of additional data recently supplied to the Commission , only coefficients applicable in Ireland can be fixed for the said period ; Whereas the second indent of Article 3 (2) of Regula ­ tion (EEC) No 1188/81 provides for adjustment of the coefficient where foreseeable trends for exports of spirituous beverages show a tendency to change signi ­ ficantly in one of the Member States concerned ; whereas such an assessment may be made by taking account of a reference period of sufficient length to eliminate insignificant short-term fluctuations ; whereas a period* of six years prior to the year in ques ­ tion seems to comply with this criterion ; whereas, moreover, an annual difference of less than 1 % between the respective trends in exports and total quantities sold cannot show a tendency towards signi ­ ficant change ; Whereas the coefficients should be adapted accor ­ dingly, to take account of a tendency for Irish exports to increase ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regulation (EEC) No 3035/80 con ­ cerning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 3 ( 1 ) of Regulation (EEC) No 1188/81 states that the quantity of cereals on which the refund shall be granted shall be that placed under control weighted by a coefficient, fixed annually for each Member State concerned, expressing the ratio for the spirituous beverage in question between the total quantity exported and the total quantity marketed ; whereas, further to information provided by the Member States concerning the period 1 January to 31 December 1981 , the coefficients for the period 1 August 1982 to 31 July 1983 should now be fixed ; whereas Article 3 (3) of Regulation (EEC) No 1188/81 states that the coefficient may be varied according to the cereals used : Article 1 For the period 1 August 1982 to 31 July 1983, the coefficients referred to in Article 3 of Regulation (EEC) No 1188/81 and applicable to cereals used in Ireland for the manufacture of Irish whiskey shall be as shown in the Annex. Whereas Commission Regulation (EEC) No 2328/82 (4) fixed a coefficient for the period 1 August 1982 to 31 July 1983 for barley processed into malt Article 2 (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14. 6 . 1982, p . 1 . (3) OJ No L 121 , 5 . 5 . 1981 , p . 3 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European (*) See page 13 of this Official Journal . Communities. 26 . 8 . 82 Official Journal of the European Communities No L 250/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 August 1982. For the Commission Poul DALSAGER Member of the Commission . ANNEX Coefficients applicable in Ireland Coefficient applicable Period of application to barley usedfor the manufacture of Irish whiskey, Category B (') to barley processed into malt used for the manufacture of Irish whiskey, Category A to cereals used for the manufacture of Irish whiskey, Category A 1 2 3 1.8 . 1982 to 31 . 7. 1983 0-254 0-413 0-094 (') Including barley processed into malt.